Citation Nr: 1223929	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-11 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from November 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the case was subsequently transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal, the Veteran requested a Board hearing at the local VA office.  The Veteran has a right to a hearing.  38 C.F.R. § 20.700.  However, he may not be able to exercise this right due to reasons beyond the control of VA.  Specifically, his last communication comes from a county jail.  Because confinement in a county jail is usually for a short period of time, the Veteran may be able to attend a hearing.  

Further, while the Veteran withdrew his request for a Travel Board hearing in a June 2010 written communication, he also noted that he would be paroled from state prison later that month or, at the latest, in September 2010.  Thus, it is not clear that he was withdrawing his hearing request.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should readjudicate the claim in light of additional evidence added to the claims file subsequent to the issuance of the April 2009 statement of the case.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

2.  Thereafter, the agency of original jurisdiction (AOJ) should contact the Veteran and ask:  

a.  whether he still desires a Board hearing in connection with his appeal and, if so, when he will be able to attend a Board hearing at the RO?  

b.  if he still wants a hearing and will be able to attend, does he want a videoconference hearing or an in-person hearing before a Veterans Law Judge?

3.  If the Veteran desires a Board hearing and is able to attend the requested hearing, it should be scheduled.  

4.  If the Veteran is not able to attend the requested hearing or cancels it or fails to report, the case should be returned to the Board for further appellate review.  

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

